          Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 1 of 13



                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                   :   CRIMINAL NO. 1:13-CR-16
                                           :
              v.                           :   (Judge Conner)
                                           :
BRYAN KELLER HORTON, JR. (1),              :
                                           :
                    Defendant              :

                                  MEMORANDUM

      Defendant Bryan Keller Horton, Jr., moves the court, through appointed

counsel, for compassionate release and reduction of sentence under 18 U.S.C.

§ 3582(c)(1)(A)(i). Horton asks the court to reduce his sentence to time served based

on his medical condition and his concern regarding potential spread of the

COVID-19 virus 1 at the Elkton Federal Correctional Institution (“FCI Elkton”)

where he is currently incarcerated. The government opposes compassionate

release. For the reasons that follow, we will deny Horton’s motion.

I.    Factual Background & Procedural History

      On January 30, 2013, a grand jury returned a four-count indictment charging

Horton with three counts of possession with intent to distribute cocaine base and

one count of possession with intent to distribute heroin, in violation of 21 U.S.C.

§ 841(a)(1). (Doc. 1). The indictment also charged Horton with aiding and abetting



      1
        The COVID-19 virus is also known as “severe acute respiratory
syndrome coronavirus 2” and “SARS-CoV-2.” Naming the coronavirus disease
(COVID-19) and the virus that causes it, WORLD HEALTH ORG., https://www.who.
int/emergencies/diseases/novel-coronavirus-2019/technical-guidance/naming-the-
coronavirus-disease-(covid-2019)-and-the-virus-that-causes-it. We refer to the virus
herein as “the COVID-19 virus” and to the disease it causes as “COVID-19.”
        Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 2 of 13



each offense, in violation of 18 U.S.C. § 2. (Id.) In August 2013, Horton pled guilty

to Count 1 of the indictment, and specifically the charge of trafficking cocaine base,

in violation of 21 U.S.C. § 841(a)(1). (Docs. 28, 32).

       The probation office prepared a presentence report which detailed the

offense conduct and Horton’s extensive criminal history. As outlined in the

presentence report, Horton has a lengthy criminal record, including multiple

convictions for drug trafficking. Because Horton is a career offender, the

presentence report calculated a Guidelines imprisonment range of 151 to 188

months. (PSR ¶ 51). At sentencing, the court weighed each of the factors required

by 18 U.S.C. § 3553(a) before varying downward to sentence Horton to 140 months

imprisonment on Count 1. (See Docs. 40, 48). The Third Circuit Court of Appeals

affirmed Horton’s conviction and sentence. See United States v. Horton, 581 F.

App’x 154 (3d Cir. 2014) (nonprecedential). Horton is currently incarcerated at FCI

Elkton with a projected release date of July 18, 2022. See Find an Inmate, FED.

BUREAU OF PRISONS, https://www.bop.gov/inmateloc/ (search for BOP Register

Number “70982-067”) (last visited July 30, 2020).

       In May 2020, Horton wrote the warden at FCI Elkton and asked the warden

to consider seeking compassionate release on his behalf. (See Doc. 65 at 9; see also

Doc. 55-2). The warden denied that request on May 22. (Doc. 55-2). Horton filed a

pro se motion for compassionate release on June 1, 2020. (Doc. 53). That same day,

we appointed the Federal Public Defender to determine whether Horton may be

eligible for such relief and, if so, to file any appropriate motion or briefing on his

behalf. (Doc. 54). Appointed counsel filed a brief in support of Horton’s motion for

                                             2
        Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 3 of 13



compassionate release on June 29, (Doc. 55), and we promptly implemented an

expedited briefing schedule, (Doc. 56). Horton’s motion is now fully briefed and

ripe for review. (Docs. 55, 65, 66).

III.   Discussion

       Horton asks the court to reduce his sentence to time served pursuant to

18 U.S.C. § 3582(c)(1)(A)(i), as modified by the First Step Act of 2018, § 603(b), Pub.

L. No. 115-391, 132 Stat. 5194, 5239. Section 3582(c)(1)(A)(i) allows the sentencing

court to reduce a term of imprisonment if the court finds, after consideration of the

Section 3553(a) factors, that “extraordinary and compelling reasons warrant such a

reduction” and “such a reduction is consistent with applicable policy statements

issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A)(i).

       Both the defendant and the Director of the Bureau of Prisons (“BOP”) can

move for compassionate release under Section 3582(c)(1)(A). See id. § 3582(c)(1)(A).

But before a defendant can move the court directly, he must either “fully exhaust[]

all administrative rights to appeal a failure of the [BOP] to bring a motion on [his]

behalf” or wait for 30 days to lapse from the warden’s receipt of a request that the

BOP file such a motion. Id. According to the government, the warden received

Horton’s request on May 13, 2020. (Doc. 65 at 9). The warden denied that request

on May 22. (See Doc. 55-2). The government does not contest that Horton has




                                           3
          Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 4 of 13



satisfied the statutory exhaustion requirements. 2 We therefore turn to the merits of

Horton’s motion.

      A.      Extraordinary and Compelling Reasons

      Horton contends that his medical condition and resulting vulnerability to

serious complications from COVID-19 establish extraordinary and compelling

reasons to grant compassionate release. He asserts that he has a bevy of medical



      2
         The government does not argue that Horton has failed to exhaust his
administrative remedies, (see Doc. 65 at 13), and Horton treats the government’s
position as an express concession that the exhaustion requirement has been
satisfied, (see Doc. 66 at 1). We have no evidentiary indication that Horton has fully
exhausted administrative remedies as contemplated by Section 3582(c)(1)(A). See
18 U.S.C. § 3582(c)(1)(A); see also United States v. Raia, 954 F.3d 594, 595 (3d Cir.
2020) (citing 18 U.S.C. § 3582(c)(1)(A)); United States v. Petrossi, No. 1:17-CR-192,
Doc. 133 at 2 & n.1 (M.D. Pa. Apr. 28, 2020) (quoting 18 U.S.C. § 3582(c)(1)(A) and
collecting cases); Petrossi, No. 1:17-CR-192, ___ F. Supp. 3d ___, 2020 WL 1865758, at
*3-4 (M.D. Pa. Apr. 14, 2020). We have held that judges cannot waive this statutory
exhaustion requirement. See Petrossi, 2020 WL 1865758, at *3-4. And courts are
divided on whether the requirement is jurisdictional in nature, such that the
government could not waive it either. Compare United States v. Alam, 960 F.3d 831,
833-34 (6th Cir. 2020) (nonjurisdictional); United States v. Johnson, No. 15-CR-125,
__ F. Supp. 3d __, 2020 WL 3041923, at *3-4 (D.D.C. May 16, 2020) (same); United
States v. Nazer, No. 18-CR-00783-2, __ F. Supp. 3d __, 2020 WL 2197840, at *3-4
(N.D. Ill. May 6, 2020) (same); United States v. Haney, No. 19-CR-541, __ F. Supp. 3d
__, 2020 WL 1821988, at *2-3 (S.D.N.Y. Apr. 13, 2020) (same), with United States v.
Baye, No. 3:12-CR-00115-RCJ, __ F. Supp. 3d __, 2020 WL 2857500, at *3-5 (D. Nev.
June 2, 2020) (jurisdictional requirement); United States v. Johnson, No. CR RDB-
14-0441, __ F. Supp. 3d __, 2020 WL 1663360, at *3-4 (D. Md. Apr. 3, 2020) (same).
Although not specifically raised by the parties, we have a continuing obligation to
consider questions of subject-matter jurisdiction sua sponte. See Fort Bend County
v. Davis, 587 U.S. __, 139 S. Ct. 1843, 1849 (2019) (citing Gonzalez v. Thaler, 565 U.S.
134, 141 (2012)). However, we need not resolve the issue in this case. Assuming
jurisdiction arguendo, Horton has not established that a reduction in sentence
under Section 3582(c)(1)(A)(i) is warranted. See Jordon v. Attorney Gen., 424 F.3d
320, 325 n.8 (3d Cir. 2005) (citing, inter alia, Bowers v. NCAA, 346 F.3d 402, 425 (3d
Cir. 2003), and holding that when a jurisdictional limitation “has a statutory
provenance,” rather than a constitutional one, courts may assume jurisdiction
arguendo).

                                           4
          Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 5 of 13



ailments which place him at increased risk of serious illness or even death from

COVID-19, and he argues that this risk is amplified by the presence of the virus

within the facility where he is incarcerated. (See Doc. 55 at 1-2). The government

agrees that Horton has made the necessary showing of “extraordinary and

compelling reasons” for compassionate release. (Doc. 65 at 13-14).

      Congress delegated responsibility for defining “extraordinary and compelling

reasons” for compassionate release to the United States Sentencing Commission.

See 28 U.S.C. § 994(t). In Application Note 1 to Section 1B1.13 of the United States

Sentencing Guidelines, the Commission identifies criteria for determining eligibility

for a sentence reduction. 3 See U.S.S.G. § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N

2018). Eligible circumstances include terminal illness as well as “a serious physical

or medical condition” or “deteriorating physical or mental health because of the

aging process” if the impairment “substantially diminishes” the ability to provide

self-care within a correctional facility and is one from which the defendant “is not

expected to recover.” Id. at cmt. n.1(A)(i), (A)(ii)(I), (A)(ii)(III). A defendant may

also be eligible for an age-based reduction if he is 65 or older, is experiencing

“serious deterioration in physical or mental health because of the aging process,”

and has served the lesser of 10 years or 75 percent of his term of imprisonment. Id.



      3
        We recognize that this policy statement has not been amended since
passage of the First Step Act. See United States v. Kelly, No. 3:13-CR-59, 2020 WL
2104241, at *7 (S.D. Miss. May 1, 2020) (quoting United States v. Perdigao, No. 07-
103, 2020 WL 1672322, at *2 (E.D. La. Apr. 2, 2020)). We agree with those courts to
observe that Section 1B1.13 still “provides helpful guidance” even if it is no longer
controlling. Id. (quoting United States v. Beck, 425 F. Supp. 3d 573, 579 (M.D.N.C.
2019)).

                                            5
          Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 6 of 13



at cmt. n.1(B). The Application Note closes with a catchall, authorizing a reduction

when the Director of the BOP identifies in a particular case “an extraordinary or

compelling reason other than, or in combination with,” the above. Id. at cmt.

n.1(D).

      The BOP has also developed internal criteria for addressing prisoner

requests for compassionate release. Of the many considerations identified in the

BOP’s policy statement, the only criteria potentially applicable to Horton are those

concerning prisoners with a “debilitated medical condition.” See FED. BUREAU OF

PRISONS, PROGRAM STATEMENT 5050.50: COMPASSIONATE RELEASE/REDUCTION IN

SENTENCE: PROCEDURES FOR IMPLEMENTATION OF 18 U.S.C. §§ 3582 AND 4205(G)

at 5 (Jan. 17, 2019), https://www.bop.gov/policy/progstat/5050_050_EN.pdf. The

statement provides that compassionate release should be considered for prisoners

“who have an incurable, progressive illness or who have suffered a debilitating

injury from which they will not recover.” Id. Specifically, the BOP will consider

compassionate release if a prisoner is “[c]ompletely disabled, meaning the

[prisoner] cannot carry on any self-care and is totally confined to a bed or chair; or

[c]apable of only limited self-care and is confined to a bed or chair more than 50% of

waking hours.” Id.

      Of course, neither the Sentencing Commission nor the BOP contemplated

a deadly global pandemic when developing these criteria. Fortunately, the Third

Circuit Court of Appeals had an early opportunity to provide guidance to district

courts facing an inrush of compassionate release motions. In United States v. Raia,

954 F.3d 594 (3d Cir. 2020), issued on April 2, 2020, the court observed that “the

                                           6
          Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 7 of 13



mere existence of COVID-19 in society and the possibility that it may spread to a

particular prison . . . cannot independently justify compassionate release, especially

considering BOP’s statutory role and its extensive and professional efforts to curtail

the virus’s spread.” Raia, 954 F.3d at 597. 4 Over the past few months, district courts

in the pretrial and civil detention contexts likewise have opined that a generalized

fear of the virus reaching a given institution is not a proper basis for habeas relief or

pretrial release. See Ndir v. Doll, No. 1:20-CV-705, ___ F. Supp. 3d ___, 2020 WL

2306761, at *5 (M.D. Pa. May 8, 2020) (Conner, C.J.) (collecting cases in civil

immigration detainee context); D.M. v. Barr, No. 20-4031, 2020 WL 1969893, at *5

(D.N.J. Apr. 24, 2020) (same); United States v. Anderson, No. 1:19-CR-239, 2020 WL

1953612, at *4, 5 (M.D. Pa. Apr. 23, 2020) (same in pretrial detention context). In

other words, something more is required.

      Horton asserts that his various medical conditions and the presence of the

COVID-19 virus within FCI Elkton supply the requisite “something more.” Those

conditions include type 2 diabetes mellitus, asthma, hypertension, and

hyperlipidemia. (See Doc. 55 at 1; Doc. 58). He takes several different medications

to treat these conditions. (See Doc. 55 at 1; Doc. 58). Because of his type 2 diabetes

mellitus, Horton is at an “increased risk of severe illness from COVID-19.”



      4
        The Third Circuit in Raia held that motions under Section 3582(c)(1)(A)
cannot be brought directly in the court of appeals and that the defendant’s failure
to exhaust administrative remedies would render remand futile. See Raia, 954 F.3d
at 596-97. Anything the court said about the merits of the motion, after its threshold
jurisdictional determination, is arguably dicta. We are nonetheless persuaded by
and agree with the court’s observations as to the availability of compassionate
release during the COVID-19 pandemic.

                                           7
        Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 8 of 13



Coronavirus Disease 2019 (COVID-19): People with Certain Medical Conditions,

CTRS. FOR DISEASE CONTROL AND PREVENTION, https://www.cdc.gov/coronavirus/

2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last updated July 30,

2020). His asthma and hypertension also qualify him as someone who “might be at

an increased risk for severe illness from COVID-19.” (Id.)

      The health risk for someone like Horton is particularly acute in a facility that

has struggled to keep the COVID-19 virus at bay. FCI Elkton has experienced an

outbreak of COVID-19, to which Horton has previously fallen victim—he tested

positive for the COVID-19 virus on June 23, 2020, but has since recovered, testing

negative three separate times. (See Doc. 68). As of this writing, nine FCI Elkton

prisoners have died from COVID-19. See COVID-19 Coronavirus, FED. BUREAU OF

PRISONS, https://www.bop.gov/coronavirus/ (select “Full breakdown and additional

details”) (last updated August 3, 2020, 3:00 p.m.). The BOP’s statistics currently

reflect 57 positive prisoners and two positive staff members, in addition to the 944

prisoners and 51 staff members that have recovered from the virus. See COVID-19

Coronavirus, FED. BUREAU OF PRISONS, https://www.bop.gov/coronavirus/ (select

“Full breakdown and additional details”).

      Surprisingly, given its position in virtually every other COVID-19

compassionate release case before the undersigned, the government concedes that

“Horton has provided an extraordinary and compelling reason” required by Section




                                          8
          Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 9 of 13



3582. (Doc. 65 at 13). 5 We are inclined to agree. Horton’s various diagnoses qualify

as serious medical conditions from which he is not expected to recover and which,

given the circumstances at FCI Elkton, substantially diminish his ability to provide

requisite self-care. See U.S.S.G. § 1B1.13 cmt. n.1 (U.S. SENTENCING COMM’N 2018).

Thus, Horton has arguably shown “extraordinary and compelling reasons” that

would allow the court to grant compassionate release.

      B.      Section 3553(a) Factors

      Our analysis must still be informed by the Section 3553(a) factors, 6 and any

reduction must be “consistent with applicable policy statements issued by the

Sentencing Commission.” See 18 U.S.C. § 3582(c)(1)(A); see also United States v.

Pawlowski, No. 20-2033, ___ F.3d ___, 2020 WL 4281503, at *2 & n.6 (3d Cir. June 26,

2020) (quoting 18 U.S.C. § 3582(c)(1)(A)). At sentencing, we carefully balanced the


      5
        The government also takes the position that “if a defendant has a condition
that the CDC has identified as placing an individual at a higher risk of severe
outcomes from COVID-19 and if the defendant is not expected to recover from that
condition, then he has presented an extraordinary and compelling reason as
defined in the guideline policy statement.” (Id. at 13-14). Our analysis is confined
only to the particular prisoner and facility in this case. We express no opinion
regarding the broader implications of the government’s sweeping position.
      6
         The Section 3553(a) factors are (1) “the nature and circumstances of
the offense and the history and characteristics of the defendant”; (2) “the need
for the sentence imposed . . . to reflect the seriousness of the offense, to promote
respect for the law, and to provide just punishment for the offense; . . . to afford
adequate deterrence to criminal conduct; . . . to protect the public from further
crimes of the defendant; and . . . to provide the defendant with needed educational
and vocational training, medical care, or other correctional treatment in the most
effective manner”; (3) “the kinds of sentences available”; (4) the kinds of sentence
and sentencing range recommended by the United States Sentencing Guidelines;
(5) pertinent policy statements issued by the United States Sentencing Commission;
(6) “the need to avoid unwarranted sentencing disparities” among similarly situated
defendants; and (7) the need for restitution. 18 U.S.C. § 3553(a).

                                          9
       Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 10 of 13



salient Section 3553(a) factors to impose a sentence that reflected the seriousness of

the offense conduct, promoted respect for the law, achieved adequate deterrence,

protected the public, and provided appropriate educational, vocational, and

rehabilitative treatment to Horton. See 18 U.S.C. § 3553(a)(2). We find that the

facts and circumstance of this case—in particular, the nature of Horton’s offense

conduct; his criminal history and high likelihood of recidivism; and the variance

already granted—require that Horton’s existing sentence remain intact.

      Horton’s conduct in this case was serious. He was arrested after police made

controlled purchases of cocaine base from Horton and another purchase from one

of his associates. (PSR ¶¶ 4-6). After Horton was arrested, investigators executed a

search warrant at his residence and recovered, among other things, 42 bags of

cocaine base, a box of .380 caliber rounds, a box of sandwich bags, a box of gloves, a

digital scale, a grinder, and four bags of heroin. (Id. ¶ 7). All told, Horton was

accountable for 38.56 grams of cocaine base. (Id. ¶ 8).

      Horton’s likelihood of recidivism was—and remains—a principal aggravating

factor in our Section 3553(a) calculus. (See Sent. Tr. 8:22-9:11). Horton is 37 years

old with a criminal record spanning more than 20 years. He has accumulated

separate convictions for burglary (age 14), criminal trespass (age 14), possession of a

small amount of marijuana (age 16), possession of drug paraphernalia (age 16),

possession with intent to deliver cocaine (age 16), possession with intent to deliver

marijuana (age 16), defiant trespass (age 18), possession with intent to deliver

cocaine (age 18), possession with intent to deliver cocaine (age 18), possession of

drug paraphernalia (age 18), delivery of cocaine (age 18), conspiracy (age 18), felon

                                           10
       Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 11 of 13



in possession of a firearm (age 21), carrying a firearm without a license (age 21),

possession of a prohibited weapon (age 21), possession of drug paraphernalia (age

21), and various traffic violations (age 21). (See PSR ¶¶ 22-29). Since turning 18

years old, he has been sentenced to a term of imprisonment for drug offenses on

four separate occasions. (See id. ¶¶ 26, 27, 28, 29). Unfortunately, it appears that

Horton’s various sentences have had no deterrent effect. Indeed, he committed the

instant offense while on state parole following a guilty plea to firearm and drug

charges. (See id. ¶ 31). And this is not the first time that Horton has violated the

conditions of his parole. (See id. ¶¶ 26, 27, 28). We thus reject counsel’s suggestion

that “there is no reason to think that Mr. Horton poses any risk of recidivism,”

(Doc. 55 at 7), which is squarely refuted by Horton’s conduct in this case and others.

The existing 140-month sentence was designed to deter Horton from future

criminal conduct in a way that other shorter sentences have failed.

      A substantial term of imprisonment is also necessary to provide Horton

with rehabilitative treatment. Horton has a history of substance abuse. (See PSR

¶ 40). He began consuming alcohol at age 13; from ages 13 to 15 he reports drinking

four to five days a week. (Id.) He began smoking marijuana at age 12 and reported

smoking “almost daily and multiple times per day” at the time of his arrest. (Id.) At

the time of his arrest, he was also using cocaine a couple times per week. (Id.) And

he informed the probation officer that for roughly 10 years, from 2001 until 2011, he

used ecstacy daily. (Id.) We commend Horton’s participation in various

rehabilitative programs during his term of imprisonment. (See Doc. 55-3; Doc.

55-4). His participation in these programs is vital to achieving the rehabilitative

                                          11
       Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 12 of 13



goals of sentencing and reducing Horton’s likelihood of recidivism. See 18 U.S.C.

§ 3553(a)(2)(B), (D). But releasing him prematurely would seriously undermine

these objectives.

      Accounting for good time, Horton has nearly 24 months remaining on his

140-month sentence. See Pawlowski, 2020 WL 4281503, at *2-3 (holding that time

remaining on sentence is one factor courts may consider in compassionate-release

analysis). And Horton has already received the benefit of a significant variance. At

sentencing, the court varied downward by 11 months—more than 7% below the

bottom end of the Guidelines range and more than 25% below the top end of the

Guidelines range—after concluding that a sentence of 140 months would be

sufficient but not greater than necessary to achieve each of the above-discussed

objectives.

      As the above discussion reflects, Horton’s existing sentence was carefully

crafted after weighing each of the applicable Section 3553(a) factors. We are not

unsympathetic to Horton’s concerns—or to any medically vulnerable prisoner’s

concerns—regarding COVID-19. But those concerns cannot justify the reduction

sought in this case. For the many reasons articulated at sentencing and reiterated

herein, we find that the Section 3553(a) factors strongly militate in favor of leaving

Horton’s existing sentence intact.




                                          12
         Case 1:13-cr-00016-CCC Document 69 Filed 08/04/20 Page 13 of 13



IV.      Conclusion

         The court will deny Horton’s motion (Doc. 53) for compassionate release and

reduction of sentence under 18 U.S.C. § 3582(c)(1)(A)(i). An appropriate order shall

issue.



                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner
                                        United States District Judge
                                        Middle District of Pennsylvania

Dated:      August 4, 2020




                                          13
